TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 27, 2022



                                     NO. 03-21-00553-CR


                                       In re Keith Taylor




        APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order denying DNA testing entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible

error in the order. Therefore, the Court affirms the trial court’s order denying DNA testing.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.